Citation Nr: 1003154	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  99-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to September 26, 2003, for cervical syringomyelia.

2.  Entitlement to an evaluation in excess of 20 percent on 
or after September 26, 2003, for cervical syringomyelia.  

3.  Entitlement to special monthly compensation based on 
housebound status.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to 
December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Des Moines, Iowa 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  
 
In a January 1999 rating decision, a rating in excess of 10 
percent for cervical syringomyelia was denied. The Veteran 
perfected an appeal of that denial.  Thereafter, in a March 
2005 rating decision, the RO increased the rating for 
service-connected cervical syringomyelia to 20 percent, 
effective from September 26, 2003.  The Veteran has also 
continued his appeal as to this issue.  The Board has also 
separately identified the issue of entitlement to a rating in 
excess of 10 percent for this disability prior to September 
26, 2003, as the Veteran's claim for increased rating was 
filed prior to the effective date assigned for the 20 percent 
rating.

In a November 2001 rating decision, special monthly 
compensation based on housebound status was denied.  The 
Veteran perfected an appeal of that denial.

In a decision dated in November 2005, the Board denied the 
appeal.  The Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a June 2006 order, 
the Court granted an unopposed motion filed by the appellee, 
and vacated and remanded the Board decision.  The primary 
basis for the remand was the Veteran's claims files had been 
lost in transit from the RO.  However, while the RO was in 
the process of rebuilding the file, the original claims files 
were located.

In December 2006, and February 2009, the Board remanded these 
issues for further development.  The VA Appeals Management 
Center issued a Supplemental Statement of the Case (SSOC) in 
October 2008 continuing the previous denials.  The case has 
been returned to the Board.

Finally, in a statement dated in May 2009, the Veteran 
appears to claim entitlement to service connection for a 
disability related to a potassium deficiency, to include as 
an undiagnosed illness based on service in the Persian Gulf.  
This claim has not yet been developed for appellate review.  
As such, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a 
VA medical examination which was scheduled to evaluate the 
current severity of his service-connected cervical spine 
disability.  

2.  For the period prior to September 26, 2003, the Veteran's 
cervical spine disability was manifested by neck and shoulder 
pain, but was not shown to result in limited motion, or 
objective evidence of syringomyelia.  

3.  For the period since September 26, 2003, the Veteran's 
cervical spine disability was manifested by neck and shoulder 
pain, but was not shown to result in motion limited to 15 
degrees or less, ankylosis of the cervical spine, or 
objective evidence of syringomyelia.

4.  The veteran is not substantially confined to his dwelling 
and the immediate premises by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  For the period prior to September 26, 2003, the criteria 
for a disability rating in excess of 10 percent for cervical 
syringomyelia have not been met.  38 U.S.C.A. § 1155 (West 
2002); C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 
4.71a, 4.124a, Diagnostic Codes 5287, 5290, 8024 (2003).

2.  For the period since September 26, 2003, the criteria for 
a disability rating in excess of 20 percent for cervical 
syringomyelia have not been met.  38 U.S.C.A. § 1155 (West 
2002); C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 
4.71a, 4.124a, Diagnostic Codes 5237, 8024 (2009).

3.  The criteria for special monthly compensation based on 
housebound status have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.350 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In April 2004 and March 2009 letters pursuant to the VCAA, 
the RO advised Appellant of the types of evidence that he 
needed to send to VA in order to substantiate the claims, as 
well as the types of evidence VA would assist in obtaining.  
Specifically, in the April 2004 letter he was advised what 
the evidence must show to support the claim for special 
monthly compensation based on housebound status, and the 
March 2009 letter advised him of the evidence necessary to 
substantiate the claims for increased ratings for the 
service-connected cervical syringomyelia.  In addition, he 
was informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Finally, the letters advised the Veteran of the 
evidence it had received in connection with the claims.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the March 2009 letter, VA advised 
the Veteran of these criteria.  

The Board notes that typically, following the issuance of a 
VCAA notice letter, the RO will readjudicate the claim.  This 
is to ensure that the Veteran has sufficient opportunity to 
present information or evidence in support of his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, 
following the March 2009 letter the RO did not readjudicate 
the claims.  The Board finds, however, that remand is not 
required.  In short, the Veteran was not prejudiced by the 
RO's actions as he did not submit nor did VA obtain any 
additional relevant evidence or argument in support of the 
claims.  The hospitalization records from April 2009 did not 
contain any objective findings regarding the cervical spine 
disability, but merely noted some complaints. Thus, any 
failure to readjudicate the claim constituted harmless error.  

Also, all necessary development has been accomplished.  The 
RO substantially complied with the Board's Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The RO provided appropriate VCAA notice as directed 
in the February 2009 Remand.  The RO obtained identified 
relevant VA outpatient treatment records.  There was also 
substantial compliance with the Board's earlier December 2006 
Remand instructions.  The Veteran was asked to attend a VA 
examination scheduled in July 2008.  Although he appeared at 
the VA examination, he refused to be examined.  While the 
Board regrets that the Veteran refused the opportunity for an 
examination, VA's "duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran wished to fully develop his claim, he had a 
corresponding duty to assist by submitting to the necessary 
diagnostic studies, and cooperating with testing.  Turk v. 
Peake, 21 Vet. App. 565 (2008).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Increased Ratings for Cervical Syringomyelia

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law further states that the assistance provided 
by VA shall include providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). 

Here, in the March 2006 Motion For Remand, which was 
incorporated into the Court's June 2006 Order, Appellee noted 
that the April 2000 and October 2004 VA examinations may not 
have adequately addressed functional loss and related factors 
found in 38 C.F.R. §§ 4.40 and 4.45.  As noted, the case was 
vacated and remanded to the Board.  In its December 2006 
Remand directive, the Board agreed that the examination 
reports were not adequate for rating purposes and found that 
a new examination was necessary.  

In a July 2008 letter, the RO advised the Veteran that the 
local VA medical center would contact him with scheduling 
information for a new examination.  He was advised of the 
importance of the examination, and further advised that 
without the examination "we may have to deny your claim."  

The Veteran appeared at the VA medical center on the date of 
the examination but refused to be examined.  He gave the 
examiner a note stating "when you have a face to face 
meeting with my primary health care provider Dr. Janet Cuhel 
and reimburse me all money paid to her, maybe we can talk."  
According to the VA examiner's report, the VA examiner called 
Dr. Cuhel and was informed that she had treated the Veteran 
since 2001 for chiropractic care, "was seen in her office 
yesterday reports no headaches, and health issues have 
resolved."  

When a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the veteran lacked good cause to miss the scheduled 
examination.  See 38 C.F.R. § 3.655(a); Turk v. Peake, 21 
Vet. App. 565 (2008).  See also 38 C.F.R. § 3.326(a).  

Here, the Court made implicit findings and the December 2006 
Board made explicit findings that the previous examinations 
were inadequate.  The Board in December 2006 also found that 
a new examination was necessary to establish entitlement to 
the benefits sought.  In addition, the Board can find no good 
cause for the Veteran's failure to participate in the 
scheduled examination.  The Board finds that the Veteran's 
appearance at the VA medical center on the day scheduled does 
not satisfy the regulatory mandate that he "report" to the 
examination.  An additional level of cooperation, 
particularly here, where a physical examination of the spine 
is needed, was required.  The Veteran has not advanced any 
good cause for his failure to participate other than his 
desire for the examiner to speak with his chiropractor.  
Rather, throughout the course of his dealings with VA, the 
Veteran has expressed hostility and agitation with VA 
employees.  It is noteworthy that this is not the first VA 
examination in which the Veteran has failed to be examined.  
(See, for example, Report of May 2003 VA Examination during 
which the Veteran failed to allow a physical examination of 
his neck.)  While the Board is cognizant that the Veteran is 
totally disabled due to his service-connected schizophrenia, 
the Board finds that the disability does not excuse him from 
reporting to the VA examination or prevent him from providing 
a rationale as to why he could not participate in the 
examination.  

The VA examiner did speak with the chiropractor and no 
information was received during that conversation that 
revealed why the Veteran could not participate in the 
examination.  As such, the Board finds that good cause has 
not been shown, and based on the Veteran's failure to attend 
the examination; the Board may deny the claim on this basis 
alone.  

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
Veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, any due process concerns have been satisfied.  As 
noted, the July 2008 letter to the Veteran scheduling his VA 
examination indicates the importance of the examination and 
possible consequences for his failure to report.  

Further, the Veteran was, or should have been, aware of the 
importance and the potential impact a new VA examination 
could have on his increased rating claim because he did not 
oppose the motion for remand before the Court that sought to 
vacate and remand the Board's decision for purposes of 
obtaining a VA examination.  

To the extent that the Veteran was not aware of the 
consequences of his failure to report to the VA examination, 
the Board has nevertheless reviewed the evidence of record to 
determine if the service-connected cervical spine disability 
is of such severity to warrant the award of a higher 
disability evaluation.  

In this respect, disability evaluations are determined by the 
application of rating criteria set forth in the VA Schedule 
for Rating Disabilities (38 C.F.R. Part 4) based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
The Veteran's service-connected cervical syringomyelia is 
rated as 10 percent disabling prior to September 26, 2003, 
and 20 percent disability since September 26, 2003, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237.  

In order to justify a higher rating under Diagnostic Code 
5290, the rating criteria that were in effect prior to 
September 26, 2003, required evidence of moderate or severe 
limitation of cervical spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  In order to justify a higher 
rating under Diagnostic Code 5237, as in effect since 
September 26, 2003, there must be evidence of forward flexion 
of the cervical spine limited to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  Similarly, a 
30 percent rating is warranted under Diagnostic Code 8024 for 
cervical syringomyelia.  A note to that Diagnostic Code, 
however, indicates that a rating for syringomyelia must be 
supported by evidence of ascertainable residuals.  38 C.F.R. 
§ 4.124a, Note 

Here, the private and VA medical records reflect the 
Veteran's reports of chronic neck and shoulder pain, but do 
not show motion limited to 15 degrees, nor do they show any 
evidence of ankylosis or other objective residuals of 
syringomyelia.  Rather, when the Veteran allowed examiners to 
conduct range of motion studies, motion was essentially 
without limitation.  While pain on motion and evidence of 
functional loss may be considered in awarding a higher 
evaluation (see 38 C.F.R. § 4.40, 4.45), here, evidence of 
neck and shoulder pain has been taken into consideration by 
the RO when assigning the disability evaluation.  Moreover, 
even after consideration of the Veteran's subjective reports 
of pain, the disability is not shown to more nearly 
approximate the criteria for a higher disability evaluation.  
The current subjective reports of pain, as noted above, are 
contradicted by the Veteran's chiropractor who indicated that 
the symptoms had resolved.  Finally, as noted, the VA 
examination scheduled in 2008 was undertaken in order to 
obtain range of motions studies, commentary on the presence 
and extent of any functional loss due to painful motion, 
weakened movement, excess fatigability, and/or 
incoordination.  It is regrettable that the Veteran failed to 
participate in the VA examination.  

In addition, while the rating schedule represent as far as is 
practicable, the average impairment of earning capacity, to 
afford justice in exceptional situations, an 
"extraschedular" rating can be provided. 38 C.F.R. § 
3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1)(related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, even accepting the Veteran's reports that his 
service-connected cervical spine disability causes pain, such 
impairment is contemplated by the rating criteria.  The 
rating criteria reasonably describe the Veteran's disability.  
In addition, while the Veteran is unemployed, unemployment is 
due to his psychiatric disability and it is not shown that 
the cervical spine disability causes marked interference with 
employment or results in hospitalizations.  Hence, referral 
for consideration of an extraschedular rating is, therefore, 
not warranted.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased disability evaluations for service-connected 
cervical syringomyelia.  See 38 U.S.C.A. §§ 5017(b); 38 
C.F.R. § 4.3;Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Housebound Benefits

Special monthly compensation at the Housebound rate is 
payable to a veteran who has a single service-connected 
disability rated as 100 percent disabling and either (a) has 
an additional service-connected disability, or disabilities, 
independently rated as 60 percent disabling, which (i) is/are 
separate and distinct from the service-connected disability 
rated as 100 percent disabling and (ii) involve(s) different 
anatomical or bodily symptoms; or (b) is permanently 
housebound by reason of a service-connected disability or 
disabilities.  The latter requirement is met when the veteran 
is substantially confined to his dwelling and the immediate 
premises as a direct result of service-connected 
disabilities, or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout the 
veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  

The most recent VA rating decision reflects that the service-
connected disabilities and corresponding disability ratings 
are as follows: paranoid schizophrenia, rated as 100 percent 
disabling; right arm hypoesthesia associated with cervical 
syringomyelia, rated as 20 percent disabling; cervical 
syringomyelia, rated as 20 percent disabling, and tension 
headaches secondary to cervical spine condition, rated as 10 
percent disabling.  The combined evaluation is 100 percent.  

While the Veteran has one disability rated as 100 percent 
disabling, he does not have additional disability or multiple 
additional disabilities that can be combined into a 60 
percent rating.  See Bradley v. Peake, 22 Vet. App. 280 
(2008)(noting that multiple disabilities can be combined into 
a single rating to satisfy the second requirement of 
38 U.S.C.A. § 1114(s)).  His additional disabilities, 
however, rated as 20 percent, 20 percent, and 10 percent do 
not combine to equal 60 percent.  See 38 C.F.R. § 4.25 
Combined Ratings Table.  Thus, he does meet the statutory or 
regulatory threshold for special monthly compensation 
pursuant to 38 U.S.C.A. § 114(s) or 38 C.F.R. § 3.350(i).  

In addition, although the Veteran has asserted the he is 
housebound as a result of his service-connected disabilities, 
the probative and persuasive evidence does not support the 
claim.  In this respect, although the Veteran is in receipt 
of a total disability evaluation for his service-connected 
schizophrenia, he is not institutionalized or confined to a 
psychiatric ward.  Similarly, the competent medical evidence, 
to include treatment records, VA examinations, and other 
evidence of record, to include records from the Social 
Security Administration, does not show that he is 
substantially confined to his dwelling as a result of his 
service-connected disabilities.  

The Board again notes that the Veteran refused to be examined 
by the July 2008 VA examiner.  Therefore, the July 2008 VA 
examiner was unable to determine whether the Veteran's 
disabilities caused such impairment as to render him 
housebound.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly compensation based on housebound status.  See 
38 U.S.C.A. §§ 5017(b); 38 C.F.R. § 4.3;Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

For the period prior to September 26, 2003, a disability 
rating in excess of 10 percent for cervical syringomyelia is 
denied.  

For the period since September 26, 2003, a disability rating 
in excess of 20 percent for cervical syringomyelia is denied.  

Entitlement to special monthly compensation based on 
housebound status is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


